Title: From Thomas Jefferson to George Logan, 8 March 1806
From: Jefferson, Thomas
To: Logan, George


                        
                            Dear Sir
                            
                            Washington Mar. 8. 06
                        
                        I return you the drawings of M. Godefroi, which certainly prove him to possess fine talents in that way. in a
                            letter to mr Madison lately he has expressed something like disappointment at not recieving from me an answer to a letter
                            he wrote me. that letter was a tender of his services in some emploiment analogous to his talents in the first place you
                            know our situation well enough to know we have no employ for talents in the engineering line or indeed in any military
                            line. in the next, a moment’s reflection should convince any one that I can never answer a letter concerning offices;
                            because no answer can be written to any such letter, either affirmative or negative which may not commit one in some way.
                            with me therefore the answer is always to be read in what is done or not done. perhaps you may have an opportunity of
                            explaining this to him, and making him sensible that my silence does not proceed from a want of respect to him, but to the
                            laws of my situation. Accept my friendly salutations & assurances of great esteem & respect. 
                        
                            Th: Jefferson
                            
                        
                    